Citation Nr: 0418980	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for alcohol abuse.

2.  Entitlement to service connection for cerebellar ataxia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  

A personal hearing was held in February 2004 before the 
undersigned Veterans Law Judge (VLJ) of the Board.

The Board will decide the claim for service connection for 
alcohol abuse.  However, the other claim for service 
connection for cerebellar ataxia must be REMANDED to the RO 
for further development and consideration.  This will occur 
via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran filed his claim for alcohol abuse in September 
2000.


CONCLUSION OF LAW

The claim for service connection for alcohol abuse lacks 
legal merit.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301(a), (d) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law on November 9, 2000.  VA is not required to 
provide assistance to a claimant under the VCAA, however, if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 
VAOPGCPREC 5-2004 (Jun. 23, 2004).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  Also see Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a) (2003); see, in general, Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).

The veteran and his representative at his hearing in February 
2004 essentially conceded that service connection for primary 
alcohol abuse is expressly precluded as a matter of law.  
They did request, however, that additional development 
pertaining to the issue of service connection for cerebral 
ataxia on a direct basis be accomplished.  The Board is 
remanding that claim for further development, as requested, 
in the REMAND portion of this decision.

And as for the veteran's claim for direct service connection 
for an alcohol-related disorder, it obviously must be denied.  
He filed this claim in September 2000.  The law very clearly 
states that service connection cannot be established on a 
direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs if, as here, the claim 
was filed after October 31, 1990.  38 C.F.R. §§ 3.1(m), 
3.301(a).  Moreover, when, as here, the law is dispositive of 
the claim, it should be denied because of lack of entitlement 
under the law - analogous to Rule 12(b)(6) of the Federal 
Rules of Civil Procedure for failure to state a claim upon 
which relief can be granted.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

There is an express lack of entitlement under the law to 
direct service connection for alcohol abuse, and the Board 
thus does not have the authority to grant this claim.


ORDER

The claim for service connection for alcohol abuse is denied.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d) (West 2002).

According to his service medical records, the veteran was 
placed on a physical profile in May 1967 due to a generalized 
convulsion (by history only, initial solitary episode) (loss 
of consciousness without warning).

In June 2001, the Board denied the veteran's claim for a 
seizure disorder, acknowledging that he had a convulsive 
disorder in service but also determining the presence of a 
chronic seizure disorder had not been identified since 
service.  The Board also indicated, however, that the claim 
for service connection for chronic cerebellar ataxia - 
secondary to his convulsive disorder in service - was 
separate from his claim for a seizure disorder (i.e., not 
"inextricably intertwined").  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).



So the Board on appeal has denied both the claims for a 
seizure disorder as well as for primary alcohol abuse.  There 
remains only the issue of the veteran's cerebellar ataxia and 
its cause.  But the cause must be something related to his 
service in the military and not his seizure disorder and 
alcohol abuse.

A medical opinion is needed to determine whether the veteran 
has cerebral ataxia related to his service in the military - 
including the symptoms (of his convulsion) he experienced in 
service.

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a neurological 
condition, including particularly 
cerebral ataxia, which are not currently 
on file.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.



3.  After the above development has been 
completed, schedule the veteran for a VA 
examination to determine 1) whether he 
currently has cerebral ataxia and 
2) if he does, whether it is at least as 
likely as not related to his service in 
the military - and, in particular, 
the generalized convulsion in service in 
May 1967.  Other possible factors 
warranting consideration are his history 
of alcohol abuse and seizure disorder, 
for which service connection already has 
been denied.  All diagnostic testing and 
evaluation needed to make this 
determination should be performed.  And 
the examiner should review the results of 
the testing prior to completion of 
his/her report.  Also give the examiner 
access to the claims folder, including a 
complete copy of this remand, for a 
review of the veteran's pertinent medical 
history.

If, per chance, the examiner is unable to 
provide the requested information with 
any degree of medical certainty, please 
so state.

4.  Review the report of the examination 
to ensure it responds to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
cerebellar ataxia based on the additional 
evidence obtained.  If his claim remains 
denied, send him and his representative a 
supplemental statement of the case and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



